980 So. 2d 710 (2008)
Jerry JACOBS
v.
CHURCHILL DOWNS LOUISIANA HORSERACING CO., LLC d/b/a the New Orleans Fair Grounds Race Course and the State of Louisiana through Charles Foti, Attorney General for the State of Louisiana in his Official Capacity.
No. 2008-C-0663.
Supreme Court of Louisiana.
May 16, 2008.
In re Jacobs, Jerry;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. *711 F, No. 2005-8024; to the Court of Appeal, Fourth Circuit, No. 2007-CA-0509.
Denied.